Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1. The following is an examiner’s statement of reasons for allowance: the prior-art, the prior-art, Tune (US PGPub 20050114616), in view of Schmidt (US PGPub 20030226014), and further in view of Mathews (US Patent 6678815) failed to disclose: a method comprising: receiving a request from a requestor to access a page of memory, the request tagged as a secure request from a secure domain of the computer system, the requestor selected from the group consisting of a secure entity of a computer system and a secure interface control of the computer system; verifying that the request is making an access to a page that is registered as secure and registered as belonging to the secure domain; providing the requestor access to the page based at least in part on the page being registered as secure and the page being registered as belonging to the secure domain,, wherein the providing comprises: determining whether a disable address compare bit associated with the page is set: based on the disable address compare bit being set accessing the page via a host absolute address: and based on the disable address compare bit not being set accessing the page via a host virtual address: and preventing the requestor from accessing the page based on one or both of the page not being registered as secure and the page not being registered as belonging to the secure domain, as recited by the independent claim 1.   

Regarding Claim 1, the closest prior-art found, Tune, Schmidt and Mathews discloses of a method comprising: receiving a request from a requestor to access a page of memory, the request tagged as a secure request from a secure domain of the computer system, the requestor selected from the group consisting of a secure entity of a computer system and a 
However, the prior art, Tune, Schmidt and Mathews failed to disclose as cited above. Claim 10 is the system claim, similar to the claim 1, and claim 15 is another method claim, similar to the claim 1. Therefore, claims 1-20 are allowed.

2. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-






/JAE U JEON/Primary Examiner, Art Unit 2193